Citation Nr: 1203505	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  04-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for residuals of radical prostatectomy for cancer of the prostate.  


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from May 1958 to March 1980.

This appeal initially came to the Board of Veterans' Appeals (Board) from a September 2002 rating decision.  The Board denied the Veteran's claim for a rating in excess of 10 percent for residuals of a radical prostatectomy in a July 2008 decision.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in a November 2010 memorandum decision and returned it to the Board for action consistent with the memorandum decision.

It is noted that the Veteran's claim had previously been remanded to provide the Veteran with a hearing before the Board.  As noted in the July 2008 decision, the Veteran failed to appear at the scheduled hearing and did not provide any good cause for his absence, delaying the adjudication of his case considerably.  Since the Board decision the Veteran has not advanced any good cause or requested another hearing be scheduled, and there is no reason for the Board to believe that he still desires a hearing. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure to treat the Veteran's prostate cancer occurred in November 2001.

2.  The Veteran's hospitalization in December 2002 did not constitute metastasis or local reoccurrence of the Veteran's prostate cancer; and no competent and credible evidence is of record even suggesting that the Veteran has experienced any metastasis or local reoccurrence of his prostate cancer.

3.  Following the Veteran's six-month total rating following his prostate cancer treatment, the evidence demonstrates that the residuals of the Veteran's radical prostatectomy do not include a daytime voiding interval of less than two hours, awakening to void more than two times per night, obstructed voiding with post void residuals greater than 150 cc., peak flow rate less than 10 cc/sec., recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every 2 to 3 months.  The Veteran has also not been required to wear absorbent materials.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for residuals of radical prostatectomy for cancer of the prostate have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In this case, the Veteran underwent a radical prostatectomy on October 22, 2001 to treat prostate cancer; he subsequently underwent additional medical procedures on October 26 and November 2, 2001.  In February 2002, the Veteran filed a claim for service connection for prostate cancer.  Service connection was granted by a September 2002 rating decision which assigned a 100 percent evaluation from the date of the Veteran's claim until May 1, 2002 at which time a 0 percent rating was assigned.  The Veteran appealed, asserting that a year after surgery he continued to experience pain.  

In February 2003, the RO, on its own motion, determined that a clear and unmistakable error (CUE) had been made in the effective date that had been assigned and assigned an earlier effective date of October 3, 2001 for the commencement of the Veteran's 100 percent rating (this was the date that the evidence first showed the presence of prostate cancer).  This rating decision also assigned a 10 percent rating from May 1, 2002.

The Veteran continued his disagreement with the ratings that had been assigned, arguing that the 10 percent rating was inadequate because he was still having problems from the surgery and was hospitalized from December 2-6, 2002.  

In July 2008, the Board reviewed the Veteran's claim, concluding that the 10 percent rating that had been assigned was appropriate.  The Board observed that the Veteran had been rated at 100 percent until May 2002, and stated that consistent with Diagnostic Code 7528, evidence relevant to this appeal stemmed from the first examination following his prostatectomy.  

As noted, the Veteran appealed this decision to the Court, and in November 2010 the Court issued a memorandum decision vacating the Board's July 2008 decision.  

The Board has reviewed the Court's decision in detail.  Overall, it is important for the Veteran to understand that the memorandum decision did not specifically find issue with the Board's substantive findings (namely, the Board's determination that a 10 percent rating was the appropriate rating for the residuals of the Veteran's radical prostatectomy at that time).  Rather, the memorandum decision dealt more with procedural issues regarding when the 100 percent rating should end and the 10 percent rating should begin.  This is important in that the determination that the Veteran was, at this time, entitled to a 10 percent evaluation for his service connection disability was effectively affirmed by the Veterans Court.  The only genuine question was when the 10 percent rating should begin. 

Specifically, the Court found two problems with the Board's July 2008 decision:  

First, the Court found that the Board had not specifically identified what the date of cessation of the Veteran's treatment for malignant neoplasms was (to establish the commencement of the minimum six-month period during which the Veteran's 100 percent rating must continue for); and 

Second the Board had not specifically addressed whether the Veteran experienced any local reoccurrence or metastasis which would warrant a continued 100 percent rating.  With regard to the second question, the Court indicated that the Board needed to discuss whether the Veteran's hospitalization in December 2002 constituted "treatment of malignant neoplasms within the meaning of DC 7528" as well as whether the Veteran experienced a local reoccurrence or metastasis at any time between the date of his radical prostatectomy and the August 2002 VA examination.  

The Board will endeavor to thoroughly address the questions which the Court asserted were omitted previously, but, as noted, the Court did not actually find any error with the Board's ultimate resolution of the Veteran's claim in July 2008, and here, the resolution of the questions posed by the Court does not ultimately change the outcome of this claim.

As noted, the first determination that must be made in the adjudication of a claim for residuals of a radical prostatectomy is deciding what the date of cessation of a veteran's treatment for malignant neoplasms is.  Diagnostic Code 7528 contemplates "cessation" to mean the end of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.

The following is a recap of the onset of the Veteran's prostate cancer and its subsequent course of treatment:  A biopsy on October 3, 2001 first identified the presence of prostate cancer (prostatic adenocarcinoma) in the Veteran.  On October 22, he underwent a radical prostatectomy, and the operation report indicated that the prostatic urethral margin, the bladder neck, and the seminal vesicles were all free of malignancy.

Following the surgery, private treatment records show that the Veteran had several follow-up visits as would be expected, and he was brought to the emergency room on one occasion for sepsis.  

In August 2002, the Veteran underwent a VA genito-urinary examination at which the examiner noted that the Veteran had undergone a radical prostatectomy in October 2001 and had experienced some episodes with bleeding and hematuria requiring another visit to surgery one week later and a third visit to surgery a week after that.  

However, of note, the examiner remarked that since his last surgery (in November 2001), the Veteran had not experienced any problems with hematuria and he had not required any hospitalizations or additional surgery.  The Veteran reportedly saw his private physician in May 2002 and was told that his PSA was 2 (which the physician considered to be good).  Thus, the evidence of record does not show that any residual prostate cancer treatment was required after November 2001.  

The Veteran has not specifically argued otherwise or identified any evidence which actually shows any surgical, X- ray, antineoplastic chemotherapy or other therapeutic procedure after November 2001; and his claims file is similarly void of any such evidence.  Additionally, the VA examiner's specifically observed that since the Veteran's last surgery (in November 2001), the Veteran had not experienced any problems with hematuria and he had not required any hospitalizations or additional surgery, providing highly probative evidence against this claim.  This statement clearly suggests, therefore, that November 2001 marked the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, and no medical evidence to the contrary has been presented.

In a November 2011 letter, the Veteran's representative in the Court proceedings (but not his representative before the Board) argued that the medical evidence of record was insufficient to make this determination.  Yet, no additional evidence was actually submitted, or even indentified by the representative, showing that the Veteran had received surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure after November 2001, and the absence of any medical records describing any treatment of this nature is taken as strong evidence that the Veteran was not actually receiving any such treatment after November 2001.  After all, both VA and private treatment records have been obtained, but neither shows any such treatment. 

In this regard, it is important to note the distinction between treatment for "cancer" (in the form of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure) and treatment for the residuals of the cancer treatment. 

To suggest that the lack of evidence somehow does not establish that surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure did not happen, is asking VA to do the impossible and prove a negative.  If the Veteran did, in fact, receive surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure after November 2001, he simply needed to make this assertion with enough specificity to allow VA to obtain records of the treatment.  However, because no surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure occurring after November 2001, has specifically been described, the logical conclusion is that the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure occurred in November 2001 after the Veteran underwent his final surgical procedure that was related to his radical prostatectomy. 

As noted, the Court also indicated that the Board had failed to specifically address whether the Veteran suffered a local reoccurrence or metastasis, which would warrant the continuation of a 100 percent disability.  In particular, the Court observed that the Veteran had been hospitalized in December 2002.  

What is important to note here is that the Court did not actually suggest that this hospitalization represented a reoccurrence or metastasis; rather, the Court indicated that the Board simply needed to specifically address this issue, which it will at this time.  

For the following reasons and bases, the Board concludes that this hospitalization in December 2002 does not actually constitute a reoccurrence or metastasis as contemplated by the regulations:

The Veteran was hospitalized from December 2-6, 2002, with urinary retention.  A Foley catheter was inserted and then removed, and the Veteran was given a retrograde urethrogram, a cystogram, and an examination under anesthesia.  The examination revealed a small rectal posterior wall defect, no hematoma or collection of partial fluid, and a tonic bladder.  A Foley catheter was reinserted and the Veteran was rehydrated.  The catheter was discontinued on the third day, at which time the Veteran voided with good control.  He was then discharged.  The doctor noted that the pathology of the resected colonic adenoma showed a benign villous adenoma of no malignancy, providing highly probative evidence against this claim.

Nothing in the hospitalization report suggests that the Veteran was experiencing a local reoccurrence or metastasis of his prostate cancer.  Metastasis is defined as the transfer of a disease from one organ or part to another not directly connected with it.  See Dorland's Illustrated Medical Dictionary 1023 (28th ed. 1994).

In this case, there is no suggestion that the Veteran's prostate cancer ever spread to another organ or body part (i.e. metastasis), there is similarly no suggestion that the Veteran had a local reoccurrence as tests at the hospital did not reveal any signs of cancer, rather the Veteran only had a benign villous adenoma of no malignancy.  It is true that he was hospitalized, but this was for urinary retention, which resolved quickly with treatment.  As such, the mere fact that the Veteran was hospitalized does not establish that his 100 percent rating should continue.  

Once again, the Board must note the important distinction between treatment for "cancer" (in the form of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure) and treatment for the residuals of the cancer treatment, which will be an ongoing process for this Veteran for many years, but does not provide a basis to award the Veteran a 100 percent disability evaluation within the meaning of DC 7528.

A review of the Veteran's claims file reveals that, fortunately, there has not been any reoccurrence of the prostate cancer and the Veteran's cancer did not spread beyond his prostate.

Given the determination that there has been no reoccurrence or metastasis, the regulations direct that the Veteran's prostate cancer residuals should be rated based on voiding dysfunction or renal dysfunction, whichever is predominant.

In July 2008, the Board undertook this analysis, concluding that the Veteran had been appropriately rated at 10 percent following the cessation of his temporary 100 percent convalescence that was assigned in association with his post-radical prostatectomy.  

The Court did not take issue with this argument, and no additional evidence has been submitted to suggest that the Board's determination was incorrect or that the Veteran's symptoms had increased since, such that a higher staged rating would be warranted.  

Additionally, no allegation raised by either of the appellant's brief to the Court to suggest that the Board's analysis that the Veteran was appropriately rated at 10 percent following the cessation of his temporary 100 percent rating, and it would be highly illogical for a future brief (if any) to use this as another basis to return the case to the Board.  

In this regard, decisions from the Court have repeatedly cautioned that parties should not provide one basis to vacate and remand a decision from the Board (as in this case) and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  Such practices only create continual litigation that goes on for years.   

Given the lack of any challenge to the Board's previous conclusion that a 10 percent rating was appropriate following the cessation of the Veteran's temporary 100 percent rating, the Board will repeat its analysis:

The Veteran's prostate cancer residuals are rated under 38 C.F.R. § 4.115b Diagnostic Code 7528, which is used to evaluate malignant neoplasms of the genitor-urinary system.  This Diagnostic Code provides that a 100 percent rating should initially be assigned, and that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  Id.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

In this case, the Veteran's disability has been rated under criteria for voiding dysfunction; and, since he has never been found to have symptoms of renal dysfunction, the criteria for rating renal dysfunction are not for application.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The Veteran's disability is currently rated as urinary frequency. Under the applicable criteria for urinary frequency, a 40 percent is assigned for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.  A 20 percent rating is assigned for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  Id.  

Ratings for voiding dysfunction as urine leakage apply to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, and are determined by the requirement for use of an appliance or the wearing of absorbent materials.  Id.  Under pertinent criteria, a 60 percent rating is assigned when the wearing of absorbent materials is required and the materials must be changed more than 4 times per day, or where use of an appliance is required.  Id.  A 40 percent rating is assigned when the wearing of absorbent materials is required and the materials must be changed 2 to 4 times per day.  Id.  A 20 percent rating is assigned when the wearing of absorbent materials is required and the materials must be changed less than 2 times per day.  Id.  

A 30 percent rating is warranted for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  Id.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc. (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).  (3) Recurrent urinary tract infections secondary to obstruction.  (4) Stricture disease requiring periodic dilation every 2 to 3 months.  Id.  

Inpatient treatment records from Vaughn Regional Medical Center document treatment for prostate disease from 1999.  In October 2001, the Veteran underwent a radical prostatectomy to treat prostate cancer.  From the date of the Veteran's claim until May 2002, the Veteran's disability on appeal was rated as 100 percent disabling.  Consistent with Diagnostic Code 7528, evidence relevant to this appeal stems from the first examination following his prostatectomy.  

In August 2002, the Veteran underwent a VA genito-urinary examination.  He reported a voiding frequency of 5 to 6 times per day with occasional trips to the bathroom at night.  He denied any hesitancy, stream dysfunction, or dysuria.  The Veteran reported that he had suffered from incontinence immediately following his prostatectomy but that the incontinence had ceased.  He also denied any urinary tract infections, colic, bladder stones, nephritis, malignancy, or frequent dilations or drainage problems.  

Examination of the Veteran revealed normal genitalia.  Rectal examination revealed no nodules or masses in the area of the prostate.  A diagnosis was provided of residuals of radical prostatectomy for cancer of the prostate to include erectile dysfunction.  

Inpatient records from Vaughan Regional Medical Center, with "Y.D.", M.D., as attending physician, show that the Veteran was seen in the emergency room in December 2002 for urinary retention, a Foley catheter was inserted and after it was removed he went back into retention.  He underwent diagnostic tests, including retrograde urethrograms, cystogram, and examination under anesthesia.  Following discontinuation of the catheter he voided with good control and was released.  

These diagnostic tests revealed a normal urethra and bladder.  Digital rectal examination revealed a defect in the posterior rectal wall, but there was no collection of fluid, blood, or pus; and, by the time of discharge, the Veteran was apparently functioning well.  The December 2002 Vaughan Regional Medical Center notes do not provide evidence for assigning a rating higher than that already assigned, based on obstructed voiding.  In that regard, there is no evidence of post void residuals greater than 150 cc, uroflowmetry showing peak flow rate of less than 10cc/sec., urinary tract infection, or periodic dilation.  

In May 2006, the Veteran again underwent VA genito-urinary examination.  He reported occasional burning on urination in the morning.  He also reported that about once or twice per day he has to exert effort to pass urine and that the stream becomes intermittent.  The Veteran reported some urinary incontinence if he sneezes, coughs, or stands from a low chair.  This occurred twice during the previous month.  The incontinence results in enough urine to cause wetness but not large quantities.  He reported wearing pads in the past but had not worn pads in the previous 6 months.  Physical examination and laboratory tests did not reveal any symptoms or abnormalities attributed to his disability on appeal.  

In June 2008, the Veteran's representative presented argument that treatment records showed the Veteran to have urinary frequency of 5 to 6 times a day.  His representative implied that this equated to an interval between one and two hours.  The Board disagrees.  Given that the rating criteria for voiding intervals refers to daytime voiding and refers to "awakening" to void, the word "daytime" corresponds to that time that the Veteran is not asleep, while awakening to void covers the time period when the Veteran typically is sleeping.  

As a normal night's sleep is commonly viewed as 8 hours, voiding interval can be calculated from frequency by dividing the number of times per day that the Veteran needs to void into 16 hours.  Urinary frequency of 6 times per day equates to an interval of 2 hours and 40 minutes.  Thus, the voiding interval reported by the Veteran does not meet the criteria for a 20 percent rating, which requires intervals of between 1 and 2 hours.  The Veteran also reported that he only awakes occasionally to void.  Thus, the criteria for a 20 percent rating based on awakening three or four times per night are not met.  

In short, the preponderance of the evidence is against assigning a rating higher than 10 percent based on urinary frequency, even based on the Veteran's own statements.  The post-service medical records only serve as additional evidence against this claim.   

While the Veteran reported during the May 2006 examination that he had worn absorbent pads until six months before the examination, the Board finds this single vague report of the use of absorbent materials to be insufficient evidence, when considered with the record as a whole, to warrant a rating for the Veteran's disability based on urine leakage.  

The record is absent for any other mention that the Veteran wore absorbent materials.  Even with consideration of a possible staged rating, this mention in the May 2006 report does not specify how long he wore the pads or how often, or if it were needed or a precaution.  VA outpatient notes are of record from August 2003 through March 2006 make no mention of urine leakage or reports that the Veteran wore absorbent materials to contend with urine leakage, which the Board finds outweighs this indication of the use of absorbent pads.  The only mention of his prostate cancer is found in a note from August 2004, stating that the cancer was in remission.  The absence of any mention of the use of absorbent pads, other than the single report during the May 2006 examination report, is evidence that the Veteran's disability on appeal has not required the use of absorbent pads.  Furthermore, at a VA examination in July 2010, the examiner specifically indicated that the wearing of absorbent material was not required, providing highly probative evidence against this claim, outweighing any evidence that would support such a finding.

Furthermore, the May 2006 report is more in the nature of an occasional use of absorbent material.  The Board does not construe the meaning of the phrase "requiring the wearing of absorbent materials that must be changed less than two times per day" to include the occasional use of absorbent material.  Rather, this phrase is more properly viewed as requiring a day to day wearing of absorbent materials to contend with urine leakage of some significance.  On a factual basis, the Board finds that the Veteran's own report that he occasionally has enough urine leakage to get his underwear wet, and then only under certain conditions, such as sneezing or coughing, is evidence against a finding that his disability has required the wearing of absorbent materials.  Hence, the preponderance of the evidence is against assigning a rating for his residuals of radical prostatectomy for cancer of the prostate based on urine leakage.  

Additionally, although the May 2006 examination report includes the Veteran's report of slow and sometimes intermittent stream, the record is absent for evidence of a peak flow rate less than 10 cc/sec., recurrent urinary tract infections, stricture disease requiring dilation, or post void residuals greater than 150 cc.  Hence, all evidence is against assigning a rating based on obstructed voiding.  

Additionally, in a May 2009 VA treatment record the Veteran voiced no urinary complaints and in a February 2010 VA treatment record it was noted that the Veteran had "good" bladder function, clearly providing highly probative evidence against this claim.

Based on the above, the preponderance of the evidence is against assigning a rating higher than 10 percent for the Veteran's residuals of radical prostatectomy for cancer of the prostate, for any time during the appeal period (aside from his six months of post-surgical convalescence).  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation for any time period subject to this appeal.  Hence, his appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As a final note, the Board feels obligated to mention that both the Veteran's representative before the Court and VA concurred that while a VA examination was required after the six month total rating following the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating could be terminated at any time after the conclusion of the six-month window, as long as the decision was supported by medical evidence, as it is in this case for reasons cited above.  In this case, following the requisite six-months of 100 percent rating, the RO assigned a 10 percent rating for the Veteran's prostate cancer residuals based on voiding dysfunction.  This rating was based on a VA examination in August 2002 which found that the Veteran was in no acute distress and that since the cessation of treatment in November 2001 he had not experienced any episodes of hematuria or required any hospitalization or surgery.  The examiner noted that private treatment in May 2002 showed a good PSA level, providing more objective evidence against this claim.  The Veteran denied any lethargy, weakness, anorexia, or weight loss/gain, providing highly probative factual evidence against his own claim.  Thus, there is no reason to suggest that the Veteran's 100 percent rating should not have ended after the conclusion of the six months.  Essentially, the Veteran's main treatment had ceased months earlier, and he had been given a number of months to recover.  The cessation of the 100 percent rating is not to say that the Veteran was, or has been, symptom free following his prostate cancer treatment, far from it, as he continues to have some residual voiding issues; but the Veteran's situation appears to be precisely the type of situation which the rating code attempts to address.  

As described, the medical evidence from the months leading up to the discontinuance of the temporary 100 percent rating showed the Veteran to be cancer free, and indicated that he was generally functioning well.  The Veteran's medical history was reviewed by a VA examiner in August 2002, who found that the Veteran had not had any major problems since November 2001.  As such, there is essentially no reason that the Veteran's 100 percent rating should not have been discontinued, unless the Veteran's procedural argument were found to have merit. 

Specifically, the Veteran argued that Diagnostic Code 7528 includes the statement that a subsequent examination should be subject to the provisions of 38 C.F.R. § 3.105(e).  The Veteran asserted that the discontinuance of his temporary rating after six months and assigning a lower rating should be considered a "reduction" pursuant to § 3.105 and therefore VA was obligated to provide notice to him, and that the failure to provide notice should void the cessation of the temporary 100 percent convalescent rating.  However, the Court disagreed with the Veteran's interpretation of Diagnostic Code 7428 and § 3.105, explaining in the memorandum decision that this provision of DC 7528 was not intended to mean that notice must be given prior to changing a rating following a mandatory examination after a total disability has been assigned.  The Court found that the Veteran "ignore[d] the plain language of the regulations." (Memorandum decision at p. 6).  The Court also found that the case law supported VA's interpretation.  

Furthermore, in a November 2011 letter, the Veteran's representative before the Court submitted a letter acknowledging that the Court had rejected the Veteran's interpretation that the lack of notice prior to discontinuing the temporary 100 percent rating violated 38 C.F.R. § 3.105(e).  Given that the Court has addressed this issue, the Board will not address this issue further.

Having once again reviewed the evidence of record, the Board is satisfied that the RO correctly assigned a temporary 100 percent rating until April 30, 2002 and then assigned a 10 percent rating thereafter.  Accordingly, the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for prostate cancer was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

It is important to note that the Veteran has been represented by counsel and even appealed his case to the Court of Appeals for Veterans Claims, but no argument has been raised even suggesting that VA's duty to notify was not fully satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  Also associated with the claims file are treatment records form Vaughan Regional Medical Center, "G.Y.", M.D., and Carraway Methodist Medical Center.  The Veteran was also afforded two VA medical examinations. 

The Veteran's representative in a November 2011 statement argued that the medical evidence of record was insufficient to make the determinations that were directed by the Court in the memorandum decision.  The representative pointed out that the Court had made reference to evidence of continued treatment for residuals of prostate cancer, including the Veteran's brief hospitalization in December 2002.  She also suggested that the treatment records from the date of the original prostate cancer surgery through December 2002 appeared to be incomplete.  She then requested that the Board determine whether a medical opinion of record is necessary, and then presumably remand the Veteran's claim to obtain additional records (that may, or may not, exist) and to obtain a medical opinion.

The Board has reviewed the complaints raised by the Veteran and his representative, but finds that the duty to assist has undoubtedly been met in this case.  As evidenced by the comprehensive discussion above, the evidence of record is in fact sufficient to make a fair and fully informed decision in the Veteran's case, such that no further development is necessary.  

To this end, the records from the Veteran's hospitalization are of record, including, most importantly, the discharge summary which chronicles the Veteran's treatment while hospitalized.  It is not disputed that the hospitalization records describe treatment for residuals of prostate cancer treatment; but, as discussed above, the Board simply did not find that the treatment during the hospitalization in any way constituted surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  The rating criteria clearly do not anticipate that a veteran will be entirely free of prostate cancer residuals following the cessation of the 100 percent rating, as the rating schedule specifically directs that following the temporary 100 percent rating, service connected prostate cancer should be rated based on residuals.  Thus, mere treatment records showing that the Veteran discussed voiding problems or other prostate cancer residuals, with a medical professional does not establish the receipt of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the sole basis of the JMR.

The Board is unclear what the representative's point was in identifying the December 2002 hospitalization.  She did not argue that this treatment constituted surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Presumably she is suggesting that it is beyond the Board's competence to review a medical record and determine whether it describes surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.

The Board is fully aware that it may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
To hold that the Board could not review a record and determine if it described surgery would be a preposterous conclusion, as determining whether surgery occurred is something that a lay person could clearly glean from the review of a hospitalization record.  Moreover, a VA examination was provided in May 2006, but while the examiner dictated a medical history of the Veteran's prostate cancer and reviewed his medical records, he gave no indication that any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure had been provided since November 2001.  

As such, it is entirely unclear to the Board how the medical record is insufficient with regard to the December 2002 hospitalization.  Why, if the records for the "original prostate cancer surgery through December 2002 appear to be incomplete" did the attorney for the Veteran cite this fact before the Veterans Court or the Federal Circuit?  It becomes unclear, unless, or course, this becomes a basis for a joint motion of this case in some future ligation of this issue.

The Board has considered the representative's assertion that the treatment records from the date of original prostate cancer surgery through December 2002 appear to be incomplete, received at the Board days before the case, which has been actively appealed for years, was to be finally adjudicated.  Here, the representative has not actually asserted that the records are incomplete, only that they appear to be incomplete, though no reason as to why they "appear" to be incomplete is made.  The Board finds that there is simply no factual reason in the record to believe that the pertinent record is incomplete and significant highly probative evidence against this finding.  The Board has dealt with this dilemma in this case before:  In June 2007, the Board remanded this case for a hearing.  The Veteran failed to attend the hearing scheduled in June 2008, delaying the case for years.

In this regard, it is important to note that the act of remanding a case to the RO is a comparatively undemanding act by the Board, involving little effort.  Remanding a case for yet another VA examination in this case (that will not provide a basis to grant this case) or to obtain records that, based on a lucid review of this case, do not exist is undemanding, uncomplicated, and trouble-free (a remand cannot be vacated and remanded by the Court).  It is by far a more difficult task to fully adjudicate a case.  However, it also blocks the important efforts of the RO to adjudicate other claims as well as delays the adjudication of this case for years (as noted above regarding the Board's June 2007 remand, which delayed the case for two years).

Ironically, during the period in which the representative believes records "appear" to be missing, the entirety of the Veteran's prostate cancer treatment was provided by private medical professionals.  As such, the Veteran and his attorney would be in the best position to clearly identify any missing records, yet he has not specifically identified any missing records (and, to be clear, the Veteran's attorney is not actually stating that additional pertinent records exist, but simply suggesting this is the case without a basis that the Board can discern).  To VA's credit, VA has actually obtained all the private treatment records that the Veteran specifically identified, with no assistance from the Veteran's attorney.

The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  We cannot raise the duty to assist to such a point that it devours the equaling important duty of the VA to provide timely decisions to all Veterans. 

The Court has further held that if a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative information.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Brown, 1 Vet. App. 190 reconsidered 1 Vet. App. 406 (1991).  

The VCAA itself does not provide a blank check for the limitless expenditure of scarce VA adjudicatory resources.  Rather the VCAA provides expressly that VA is only obligated to embark upon "reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought."  38 U.S.C.A.  § 5103A(a). 

Here, the Veteran was clearly informed of the importance of providing, or at the very least identifying clearly, any private treatment that he has received; and VA obtained all of the records that the Veteran identified.  Thus, for the Veteran's representative to suggest that the Veteran's treatment records are somehow incomplete without actually providing what is missing falls well short of her and the Veteran's responsibility.  

Moreover, neither the Veteran nor his representative has actually alleged that the Veteran received any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure had been provided since November 2001.  Likewise, the VA examiner in 2006 did not note that any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure had been provided to the Veteran since November 2001.  As such, there is no reason to believe that even if records were missing between the prostate cancer surgery and the December 2002 hospitalization (which they are not) that they would make any difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.

It is important to note that the Veteran has been represented by counsel and even appealed his case to the Court of Appeals for Veterans Claims and, therefore, had ample time and opportunity has been provided to identify any evidence which might potentially mandate an increased rating.  However, no such evidence has been identified. 

As such, without more, the Board finds that VA has met its duty to assist the Veteran and a remand is not warranted.  See also Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  

ORDER

The Veteran's appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


